Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	This is in response to Applicant’s Amendment filed 10/18/2021 with claims 1-19 are pending in the Application and claims 7-19 withdrawn from consideration as directed to non-elected invention.

Specification
2. 	The specification is objected to for lack of enablement, Applicant discloses a liquid metal solders that are wrapped in a stretchable encapsulation material to be used microelectronic assemblies.
However, since the basic solder in applicant invention is liquid metal and the encapsulation material is stretchable epoxy it is unclear how the Applicant can make uniforms quasi-spherical solder as shown in Fig 2, Fig 3. 
Note that since the solder is liquid it is unclear how the person skilled in the art can connect the solder with the chip 201 and dip it to the encapsulant as shown in fig 4 when the solder is liquid metal as claimed in claim 1. 
Note that a liquid can leak out and spill or drop and expand on the flat surface due to its liquidity from basic Physics property of a liquid. 

                                   Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a) ( after AIA )  as  containing subject matter in the specification in such a way as to enable one skilled in the art  to which it pertains , or with which it is most nearly connected , to make and use the  invention.
Note that Applicant discloses a liquid metal solders that are wrapped in a stretchable encapsulation material to be used microelectronic assemblies.
However, since the basic solder in applicant invention is liquid metal that and the encapsulation material is stretchable it is unclear how the Applicant can make uniforms quasi-spherical solder as shown in Fig 2 ,  Fig 3 or Fig 4 
Note that since the solder is liquid it is unclear how the person skilled in the art can connect the solder with the chip 201 and enclosed it in the epoxy encapsulant as shown in fig 4 when the solder is liquid metal as claimed in claim 1. 
Note that a liquid can leak out and spill or drop and expand on the flat surface due to its liquidity from basic Physics property of a liquid. 

5.	Claims 2-6 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a) (after AIA ) because they are dependent of a rejected base claim

 Claim Rejections - 35 USC § 112

6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b) ( after AIA )  as being indefinite for failing to particularly point out and distinctly claim the subject 
matter which applicant regards as the invention.
	With regard to claim 1, claim 1 is indefinite because it recite the unclear limitation
--“the one or more solders include a liquid metal and are wrapped in an encapsulation epoxy “--
	Because it is not possible to determine the physical form of solder as claim 1 claiming liquid metal solder ball under the chip as explained by the Examiner. 

8.	Claims 2-6 are  rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b) ( after AIA )  as being indefinite for failing to particularly point out and distinctly claim the subject 
matter which applicant regards as the invention  because they are dependent of a rejected base claim.

9.	Applicant argument in the response to the Office Action filed on 10/18/2021 has been fully considered but they are not persuasive. 
Mainly Applicant has not response to the Objection to the Specification by the previous Office Action as why it is possible to form liquid metal solder ball by holding under the micro-electronics component and then try to wrapped them with epoxy encapsulant   because from the basic law of liquid and gravity the liquid metal will drop down from the micro-electronics component  and spill out under the micro-electronics component  before it can be encapsulate by  epoxy because the basic physic law  of gravity and liquid ( the liquid take the form of the container but like the glass of water but the container has to be under the liquid not above it) 
For the argument of the rejection of   Claim 1-6 under 35 U.S.C. 112, (a) applicant argues that since claim 1 has been amended with some limitations of claim 4, the rejection is moot ???
The Examiner respectfully disagrees, note that claim 4 has been fully considered by the previous Office Action but it cannot not cured the basic flaw of claim 1. Note that for the same reason as the objection to Applicant specification because Applicant has not explained in the specification or the arguments as why it is possible to make liquid metal solder ball under the chip???
For the rejection Claim 1-6 under 35 U.S.C. 112, (b) , the rationale has been set forth in this Office Action 

                                                       CONCLUSION

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on 9:30 am - 6:30 pm Monday to Friday US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO TOLEDO can be reached on 571-272-1867.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




            /THINH T NGUYEN/            Primary Examiner, Art Unit 2897